Case: 13-20540      Document: 00512636843         Page: 1    Date Filed: 05/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                      No. 13-20540                                 FILED
                                                                               May 20, 2014
                                                                              Lyle W. Cayce
SHANNON DOUTHIT,                                                                   Clerk

                                                 Plaintiff-Appellant

v.

K. DEAN, Assistant Warden; UNIT ASSISTANT WARDEN D.
MOONEYHAM; VOLGELSANG; NURSE RAMSEY; CAREY S. STAPLES;
MONICA SUAREZ; CAPTAIN GARY J. CURRY; SANDRA MURPHY;
DIRECTOR OF PERSONNEL CHERYL LAWSON; LINDA RICHEY; BRUCE
ARMSTRONG; OLIVER J. BELL; ROBERT HERRERA,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-2345


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Shannon Douthit, Texas prisoner # 453033, seeks leave to proceed in
forma pauperis (IFP) in his interlocutory appeal from the denial of a motion
for a preliminary injunction under 28 U.S.C. § 1292(a)(1). After bringing an
action against various prison officials under 42 U.S.C. § 1983 and the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20540    Document: 00512636843     Page: 2   Date Filed: 05/20/2014


                                 No. 13-20540

Americans with Disabilities Act, Douthit moved the district court for a
preliminary injunction to require his prison “to provide an adequate law library
or provide plaintiff counsel.” He asserted that a library supervisor had begun
removing law books from the shelves and that inmates were restricted from
using the library’s sole computer. According to Douthit, the removal of the
books was a denial of access to the courts that would “cause immediate
irreparable harm in this cause of action.”
      The district court’s denial of a motion for a preliminary injunction is an
immediately appealable interlocutory order, and this court has jurisdiction
over such an appeal. See Byrum v. Landreth, 566 F.3d 442, 444 (5th Cir. 2009);
§ 1292(a)(1).   A movant is entitled to the “extraordinary remedy” of a
preliminary injunction only if he establishes
      (1) a substantial likelihood of success on the merits, (2) a
      substantial threat of irreparable injury if the injunction is not
      issued, (3) that the threatened injury if the injunction is denied
      outweighs any harm that will result if the injunction is granted,
      and (4) that the grant of an injunction will not disserve the public
      interest.

Byrum, 566 F.3d at 445 (internal quotation marks and citation omitted).
“[T]he ultimate decision whether to grant a preliminary injunction is reviewed
only for abuse of discretion.”   Id. (internal quotation marks and citation
omitted).   However, “a decision grounded in erroneous legal principles is
reviewed de novo,” as is a preliminary injunction that “turns on a mixed
question of law and fact.” Id.
      While Douthit’s motion alleged that the library’s deficiencies would
cause immediate harm to his case, he did not specify how the case would be
harmed.     For example, he did not allege that he was unable to draft an
adequate complaint or other pleading without the missing volumes. Although
he did assert that the removal of the books affected his ability to research his


                                       2
    Case: 13-20540     Document: 00512636843      Page: 3   Date Filed: 05/20/2014


                                  No. 13-20540

claims, there is no constitutional right to “be able to conduct generalized
research.” Lewis v. Casey, 518 U.S. 343, 351 (1996).
      Nor did the record suggest that the removal of the books affected
Douthit’s ability to present his grievances to the district court. Douthit used a
form complaint for claims under § 1983 that elicited relevant facts. When the
district court identified deficiencies in his claims, it allowed him to submit a
more definite statement by answering detailed questions provided by the court.
In sum, Douthit failed to show an actual injury as required to succeed on an
access to courts claim. See Lewis, 518 U.S. at 351-53, 360. Because he did not
establish a substantial likelihood of success on the merits of his access to courts
claim, the district court did not err in denying the preliminary injunction. See
Byrum, 566 F.3d at 445.
      Douthit also asserts that the district court violated 28 U.S.C.
§ 1915(b)(1)-(3) and the Due Process Clause by ordering him to pay the $450
filing fee immediately instead of ordering partial payments. The district court
correctly acknowledged that Douthit must pay the full filing fee.              See
§ 1915(b)(1). It did not expressly order immediate payment of the full fee, and
only partial payments are being deducted from Douthit’s account in accordance
with § 1915(b). This argument presents no nonfrivolous issue.
      For these reasons, the instant appeal does not involve legal points
arguable on their merits. The motion for leave to proceed IFP is DENIED, and
the appeal is DISMISSED AS FRIVOLOUS. See Howard v. King, 707 F.2d
215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.




                                        3